PEE CURIAM. .
The plaintiff, administrator, undertook to appeal from an order of the probate court, in the interest of his trust. Instead of filing a written notice of his intention to appeal, he caused such notice to appear only in the journal entry of that court. *665Upon notice to dismiss the appeal for failure to comply with the requirements of section 6408, Revised Statutes^ the circuit court holds that it was not sufficient to cause the notice to be incorporated in the journal entry, but that the administrator must file a written notice, the object of that provision of the statute being to fix with certainty the liabilty of the administrator upon his bond in that behalf.